Citation Nr: 0827578	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  00-03 557	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for glaucoma of the right 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois.

In July 2007 the instant issue was remanded for additional 
development.  The appeal was subsequently returned to the 
Board for appellate consideration.

In July 2008, the Board received a statement from the 
veteran's representative indicating that the veteran desired 
increased ratings for bronchial asthma, major depression, and 
a gastrointestinal disability.  As these issues have not yet 
been adjudicated by the RO, they are referred for appropriate 
action.


FINDING OF FACT

On July 15, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

On July 15, 2008, the Board received a statement from the 
veteran's representative indicating that the veteran wished 
to withdraw his appeal.  The appellant, through his 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


